Per Curiam.

If the application had been to supply any new fact, and that fact had been made to appear' by affidavit, it would have been attended to; but we cannot enlarge a rule merely to give counsel an opportunity to consider of the propriety of expunging parts of an affidavit, which, we must consider, has been made according to the truth of the case.
Hamilton, in reply.
I cannot subscribe to the doctrine that the court will not look beyond the paper itself This is extending the doctrine of libels. I have heard, that tliere the truth may not be given in evidence, but never yet did I hear that another paper, or circumstance, may not be given in evidence to show the intent. So here, the motive of publication may surely be urged to prove that no contempt, in fact, existed.

Per Curiam.

The affidavit does not justify the publication. It is at best but an excuse. On such occasions as the present, the defendant ought to appear in person and answer. Let, therefore, the rule for an attachment be made absolute.
Rule for attachment absolute.